IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,211



                   EX PARTE TIMOTHY SHAWN MAJORS, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 53992-01-E IN THE 108TH DISTRICT COURT
                            FROM POTTER COUNTY



          Per curiam.

                                           OPINION

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

firearm by a felon and sentenced to seventy-eight years’ imprisonment. The Seventh Court of

Appeals affirmed his conviction. Applicant contends that his appellate counsel rendered ineffective

assistance because counsel failed to advise him of his right to file petition for discretionary review

pro se.
                                                                                                     2

       Appellate counsel filed an affidavit with the trial court acknowledging that he failed to advise

Applicant of his right to file a pro se petition for discretionary review and the time limits for doing

so. The State also filed an answer acknowledging counsel’s failure to inform Applicant of his rights

concerning the filing of a pro se petition for discretionary review. We find, therefore, that Applicant

is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment

of the Seventh Court of Appeals in Cause No. 07-07-00259-CR that affirmed his conviction in Case

No. 53992-01-E from the 108th Judicial District Court of Potter County. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). Applicant shall file his petition for discretionary review with

the Seventh Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: September 16, 2009
Do not publish